Citation Nr: 0412113	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for primary cerebellar 
degenerative disease.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel
INTRODUCTION

The appellant served on active duty from June 1974 to June 
1977 and from September 1977 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On June 11, 2003, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of that hearing 
has been associated with the record on appeal.  


REMAND

Among other things, the appellant contends that he began 
having balance and incoordination problems, could not do 
"jumping jacks," and had pain in his left knee in service 
in 1979.  However, the appellant's service medical records 
are incomplete.  Complete service medical records for the 
appellant's active service periods (from June 1974 to June 
1977 and from September 1977 to July 1981) and for his 
Tennessee National Guard service from approximately July 1981 
to November 1986 should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2003).  These records were last requested from the National 
Personnel Records Center (NPRC) in February 1982, when the 
appellant apparently was serving in the National Guard.  

Further, at the June 2003 hearing, the appellant testified 
that symptoms of incoordination had been noted at employment 
physical examinations in approximately 1989 and 1991.  
Records from the appellant's former employers should be 
obtained.  

The appellant also testified that he had been receiving 
disability benefits from the Social Security Administration 
(SSA) since approximately May 2001.  The records considered 
by that agency in making a decision on the appellant's claim, 
including a copy of any decision itself, should be obtained.  
See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following action (VA will notify the appellant if further 
action is required on his part):  

1.  The RO should make another attempt to 
secure the appellant's service medical 
records through official channels.  
Records should be obtained for his active 
service and for his reported Tennessee 
National Guard service with the 1st and 
15th Field Artillery Units in Memphis, 
Tennessee, from approximately July 1981 
to November 1986.  The RO should document 
all efforts made and responses received.  
If additional records are obtained, they 
should be associated with the claims 
folder.  

2.  The RO should attempt to obtain 
through official channels the appellant's 
service personnel records and associate 
them with the claims folder.  Of 
particular interest is any information 
regarding whether the appellant was 
placed on physical profile or assigned to 
limited duty during his second period of 
active service.  

3.  After securing any necessary release, 
the RO should attempt to obtain any 
medical records associated with the 
appellant's employment at Shelby County 
Home in Memphis, Tennessee, from 
approximately 1991 to 1993.  

4.  After securing any necessary release, 
the RO should attempt to obtain any 
medical records associated with the 
appellant's employment at Delta Medical 
Center hospital in Memphis, Tennessee, 
from approximately July 1981 to 1991.  

5.  The RO should obtain from the Social 
Security Administration the decision and 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.  The 
decision was made in approximately May 
2001.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or



other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



